Citation Nr: 1741551	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-12 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis, to include as secondary to service-connected post-operative solid fusion of L4-S1, status post lumbar laminectomies.

2.  Entitlement to a disability rating in excess of 40 percent for post-operative solid fusion of L4-S1, status post lumbar laminectomies.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 9, 2013.

4.  Entitlement to a disability rating in excess of 10 percent prior to January 23, 2012, and in excess of 30 percent after December 9, 2013 for left knee arthroplasty.

5.  Entitlement to a compensable disability rating for scars of the midline of the low back, right hip, and left lower abdomen.

6.  Entitlement to a disability rating in excess of 10 percent for painful residual scar of the lumbar spine region.
REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

While his appeal was pending, and before a Board decision was issued, a certificate of death was associated with the claims file indicating the Veteran died in September 2017. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  As provided for in these provisions, a person eligible for substitution will include 'a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ....'  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


